DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 04/06/2022 have been fully considered but they are not persuasive. Regarding the prior art rejection of claims 12-14 under 35 U.S.C. 103 as being unpatentable over Russell (U.S. Pat. 6,290,713) in view of Pristash et al. (U.S. Pat. 5,005,108) and Downey (Pub. No. U.S. 2005/0160535), Applicant argues the prior art of record, either alone or in combination, fails to teach or suggest the claimed invention (see pp. 5-7 of the Remarks, filed on 04/06/2022). 
Applicant specifically argues that the prior art of record fails to teach or suggest a cover pad made from a transparent or translucent material for covering the top surface of the bed, “the cover bad being sealingly engaged to the surface of the bed to prevent liquid from contacting the light source and to provide a cushion to the patient” as recited in claim 12.
In response to this arguments, Downey teaches his invention relates to a conventional bedding mattress, comprising “a translucent padding layer, and a mattress cover that comprises a transparent vinyl bottom panel attached to a top portion that also contains translucent padding materials,” see Par. 0002. Downey further indicates an important aspect of his invention lies in the construction of covering 60, which encloses and envelops a bedding layer 50 (see Fig. 3 and Par. 0019). The mattress has a rectangular shape having top surface 12, a bottom 14, two long sides 16 and two short sides 18 (see Fig. 1). As shown in Fig. 3, the covering 60 comprises a top panel 62 and bottom panel 90. As can be seen in Figs. 1 - 3, the top panel 62 of the covering 60 encloses/covers the top surface 12 and sides of the mattress, and the bottom panel 90 covers the bottom 14/underneath side of the mattress. Shown below are specific features of the mattress, depicting the surfaces covered by the top panel 62 and low panel 92, respectively. As can be seen from the drawings, the top panel 60 of the covering is constructed of a uniform translucent material. Thus, the top panel of the covering completely envelops/engages the top surfaces of the mattress/bedding and would prevent liquid from contacting the light sources as broadly as claimed.

    PNG
    media_image1.png
    195
    503
    media_image1.png
    Greyscale

   
    PNG
    media_image2.png
    200
    485
    media_image2.png
    Greyscale

Applicant further expresses that Downey describes a translucent panel for the mattress (i.e., bottom panel 90). However, the applicant argues the translucent panel of Downey is not sealingly engaged to the surface of the bed as claimed. To substantiate his arguments, the applicant cites certain teaching in paragraph 0019 of Downey and argues a “peripheral edge 92 of panel 90 is preferably sewn to a corresponding peripheral edge 64 on top panel 62” (see page 7, paragraphs 2-3 of the Remarks).
In response to this argument, Downey teaches ‘the bottom panel 90 is attached to the top panel 62 by sewing, gluing, or heat bonding.’ Nonetheless, Downey does not teach or suggest a specific glue or method of heat bonding. The examiner notes the use of various types of glue that can be used on plastic (e.g., polystyrene cement, epoxy glue, and super glue), for effectively gluing or melting pieces of plastic together into one is known in the art. As noted by the applicant, Downey further indicates panel 90 is preferably sewing peripheral edge 92 of the bottom panel to a corresponding peripheral edge 64 of the top panel 62. The examiner agrees with the applicant that sewing the panels together, or one panel to the mattress would not provide a seal. However, as can be seen in Fig. 3, shown below, the peripheral edge 64 of the top panel 62 meets/engages the peripheral edge 92 of the bottom panel 90 on the underneath side of the mattress, not on the top surface of the mattress where the patient is to be placed.

    PNG
    media_image3.png
    228
    506
    media_image3.png
    Greyscale

			
    PNG
    media_image4.png
    278
    712
    media_image4.png
    Greyscale


Note: the examiner called but could not reach the applicant’s attorney to discuss the limitation of independent claim 12, directed to the cover pad in light of teachings in paragraph 0061 of the applicant’s specification to place the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are again rejected under 35 U.S.C. 103 as being unpatentable over Russell, U.S. Patent No. 6,290,713, in view of Pristash et al., U.S. Patent No. 5,005,108 and Downey, Pub. No. U.S. 2005/0160535.
Regarding claim 12, Russell discloses a phototherapy treatment method and apparatus including a translucent/transparent pad/bed comprising a plurality of voids/microstructures formed on its top surface (see Figs. 6 and 7), the method comprising: placing a patient pad (see Figs. 2-4); generating light from a light source 104 (see Figs. 7, 8); and transmitting the generated light through the material of the pad/bed and through a plurality of microstructures 73, 111, located on a surface of the bed such that the light exits the plurality of microstructures having a more diffusive distribution to enhance the treatment of an ailment of the patient placed on the bed (see Figs. 7 and 8). Russell does not teach directing the treatment light at one of the sides of the pad. Pristash et al. disclose an alternative phototherapy treatment apparatus comprising a light source, wherein the treatment light is directed to at one of the sides of the pad and directed to a user positioned on its top surface (see Figs. 1, 4, 7, and 11-14). Hence, at the time of the applicant’s invention, it would have been an obvious design choice to one of ordinary skill in the art to direct treatment radiation from an external light source to at least one of the sides of the pad as claimed. Directing treatment radiation from an external source through a side of the pad would as well provide treatment as that of Russell.
Russell further fails to disclose a transparent or translucent bed/mattress covering configured to cover the top surface of the bed. Downey discloses a conventional bedding mattress comprising a translucent padding material and a transparent mattress cover configured to cover the mattress (see Fig. 1 and Pars. 0002, 0007). Hence, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Russell in view of Downey to cover the top surface of the bed with transparent or translucent cover to the patient pad. The use of the light transparent/translucent cover would protect liquids from contacting the light source while transmit treatment light to the patient.
Regarding claim 13, Russell’s pad comprises a plurality of light diffusing voids 530 (see Fig. I8A), scattering materials 73, 111 (Fig. 7 and 8), or printed patterns (see Figs. 11A-11D).
Regarding claim 14, the examiner takes an official notice that the technique of placing a light source in contact with a heat-sink to remove/dissipate heat generated by the light source is well known in the art.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Pristash et al. and Downey as applied to claims 12-14 above, and further in view of Augustine et al., Pub. No. U.S. 2015/0373781 (“Augustine”).
Russell, described above, does not teach the use of a heater or heating system for delivering thermal energy to the patient. However, the use of a heating system such as a heating pad for delivering thermal energy to a patient's body is well known in the art. Augustine
discloses a heating pad 2 configured to deliver thermal energy to a patient's body, comprising a heating element disposed between a first layer20 and a second layer74 (see Fig. 14 and Par. 0148). Augustine further teaches that, in one embodiment, the heating element is a resistance heater (see Par. 0087). Hence, at the time of the applicant's invention, it would have been obvious to one of ordinary skill in the art to modify Russell in view Augustine and include a heating element to the therapeutic apparatus to provide the therapeutic thermal energy to the patient.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails, alone or in combination, to disclose, teach, or suggest a phototherapy treatment method, the method comprising: placing a patient on a top surface of a bed; and directing a light generated by one or more light sources to the patient through the material of the bed and through a plurality of microstructures including cracks formed on the top surface of the bed, wherein the microstructures are configured to provide diffusive distribution to enhance the treatment of the patient placed on the bed as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
July 13, 2022